DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II relating to claims 5-20 in the reply filed on 12/14/2021 is acknowledged. Claims 1-4 have been withdrawn from consideration. 

Statement on Prior Art
	Claims 10 and 11 are free of prior art. 

Claim Objections
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5, 6, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0139628 A1 to Wiener (hereinafter “Wiener”).
	For claim 5, Wiener discloses a method for making a shoe comprising the steps of: 
attaching a bootie liner to a bootie to form a first bootie product (two panels of laminate, functional material and textile material, joined together by sewing, paras 0030-0031, to form a bootie product para 0032). 
attaching a strobel to a bottom of said first bootie product to form a second bootie product (the first insole material 5 is secured to the bottom portion of the laminate liner material 1 by any suitable means, para 0032 and fig. 4); 

    PNG
    media_image1.png
    446
    493
    media_image1.png
    Greyscale

molding a gasket over a bottom of said second bootie product to form a third bootie product (Wiener discloses situating a last 6 into the bootie product and adhering and pressing a gasket 7 over a bottom and applying heat thereto to activate the adhesive, para 0034). 
attaching said third bootie product and an upper to form a first upper product (the open top portion 2 of the bootie is secured to the collar portion 8 of the shoe upper 9 by stitching or the open top portion 2 of the bootie can be secured to the collar portion 8 of the shoe upper 9, paras 0036-0038); 
attaching an outsole to a bottom of said first upper product (outer sole 11 is affixed to the footwear product, paras 0039-0040, fig. 6).  

	For claim 6, Wiener discloses the method for making a shoe according to claim 5, wherein said attaching is completed by using the materials selected from the group consisting of water- resistant tape, non-water-resistant tape, water-resistant glue, non-water-resistant glue, water-resistant thread, non-water-resistant thread, water-resistant primer, non-water-resistant primer, and combinations thereof (paras 0030-0032, 0034, 0036, and 0040).  

	For claim 12, Wiener discloses the method for making a shoe according to claim 5, further comprising the step of attaching an insole to a bottom of said first upper product (insole board 10 is pressed and affixed to the bottom of the gasket, para 0038 and fig. 6). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wiener in view of US 2017/0143059 A1 to Gallagher (hereinafter “Gallagher”). 
	For claim 7, Wiener discloses the method for making a shoe according to claim 5, wherein said step of molding a gasket over a bottom of said second bootie product to form a third bootie product comprises the steps of: inserting a last into said second bootie product; applying glue to a bottom of said second bootie product; heat activating said gasket; 2pressing said gasket onto said bottom of said second bootie product to form said third bootie product (see discussion for claim 5 above).
	Wiener does not specifically disclose: freezing said third bootie product; removing said last from said third bootie product. However, attention is directed to Gallagher teaching an analogous film lamination process for use in bootie liner assembly processes (paras 0010-0011, and 0084-0085 of Gallagher). Gallagher also 

For claim 14, Wiener discloses the method for making a shoe according to claim 5, wherein said step of attaching a bootie liner to a bootie to form a first bootie product further comprises the steps of: Providing a first and second bootie section from a sheet of a bootie material; providing a first and second bootie liner section from a sheet of a bootie liner material, which is different from said bootie material (see paras 0030-0031).
Wiener does not disclose the step of cutting out the bootie liner and the bootie. However, attention is directed to Gallagher teaching an analogous film lamination process for use in bootie liner assembly processes (paras 0010-0011, and 0084-0085 of Gallagher). Gallagher also teaches it is well known in the art to provide laminated layers of a bootie and bootie liner via die-cutting techniques (paras 0010, 0087-0088). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the method Wiener would be modified to comprise the method step of cutting out the bootie and bootie liner portions, as taught by Gallagher, for purposes of providing consistent and desired dimensioned portions. 
The modified Weiner continues to teach: 
sewing together said first and second bootie and bootie liner sections to form said first bootie product (pieces of laminate liner material can be joined together by sewing, para 0030, to form a bootie product para 0032); 
wherein said bootie liner comprises an inside of said first bootie product and said bootie comprises an outside of said first bootie product (In an aspect of the .  

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wiener in view of US 4,799,384 A to Casali (hereinafter “Casali”). 
	For claim 8, Wiener does not disclose the method for making a shoe according to claim 5, wherein said third bootie product is tested for water-resistance before being attached to said upper by the steps comprising: securing said third bootie product to a bootie testing machine; pressurizing an inside of said third bootie product with a gas; submerging at least a part of said third bootie product under a liquid; inspecting gas leakage into said liquid from said inside of said third bootie product; removing said third bootie product from said bootie testing machine; drying said third bootie product.  
	However, attention is directed to Casali teaching an apparatus and method for testing leaks in footwear articles (Abstract of Casali). Casali teaches securing an article of footwear to a testing apparatus and pressurizing an inside of said article and submerging a portion of the article into water to detect any leakage, and drying afterwards (col. 3, line 39 to col. 4, line 11 of Casali). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the method of Wiener would be modified to comprise the process steps recited above for purposes of validating the waterproofness of booties, as taught by Casali (col. 2, lines 13-24). 

	For claim 9, the modified Wiener teaches the method for making a shoe according to claim 8, wherein said bootie is pressurized to a pressure of at least 1 atmosphere (see discussion above, and col. 3, lines 41-57 of Casali). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wiener in view of US 6,176,025 B1 to Patterson (hereinafter “Patterson”). 
	For claim 13, Wiener discloses the method for making a shoe according to claim 5, further comprising the step of attaching a first and insole to a bottom of said first upper product (sole board 10 is pressed and affixed to the bottom of the gasket, para 0038 and fig. 6). 
	Wiener dose not disclose attaching a second insole to a bottom of said first upper product.
	However, attention is directed to Patterson teaching an analogous article of footwear (abstract of Patterson). Patterson also teaches cushioning elements 40 are attaching to a bottom of footbed 12 by adhesives (col. 3, lines 41-49 of Patterson). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the method of Wiener would be further modified to comprise the step of attaching a second insole to a bottom of said first upper product for purposes of providing the wearer improved cushioning characteristics at specific locations beneath the wearer’s foot, as taught by Patterson (col. 2, lines 18-24 of Patterson).

Claims 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wiener in view of US 2005/0210708 to Chen (hereinafter “Chen”) and in further view of Patterson. 
	For claim 15, Wiener discloses a method for making a shoe comprising the steps of:
forming a first bootie product by sewing together a bootie liner and a water-resistant bootie (two panels of laminate, functional material and textile material, joined together by sewing, para 0030-0031, to form a bootie product para 0032); 
sewing a strobel to a bottom of said first bootie product to form a second bootie product (the first insole material 5 can be secured to the bottom portion of the laminate liner material 1 by any suitable means, such as stitching, para 0032 and fig. 4);  
4molding a gasket over a bottom of said second bootie product to form a third bootie product (as understood by applicant’s disclosure, paragraph 9, the term “molding” requires inserting a last into the second bootie product and applying glue to the bottom of the second bootie product, heat activating 
attaching said third bootie product with said upper to form a first upper product (the open top portion 2 of the bootie is secured to the collar portion 8 of the shoe upper 9 by stitching or the open top portion 2 of the bootie can be secured to the collar portion 8 of the shoe upper 9, paras 0036-0038); 
	Wiener does not disclose: sealing an outsole. However, attention is directed to Chen teaching an analogous waterproof article of footwear (abstract of Chen). Chen also teaches a waterproof tape is used to sale the seam between the upper and the insole on one side, and contact and seal an outsole portion on the other side of the tape (see para 0032 and fig. 5 of Chen below). 

    PNG
    media_image2.png
    705
    729
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Wiener would be to comprise the method step of sealing 
	The modified Wiener continues to teach:
attaching a first insole to a top of said outsole to form a first outsole product (bottom portion of insole board 10 is attached to a portion of outer sole 11 attached, see fig. 6); 
attaching at least a portion of said first outsole product to a bottom of said first upper product (insole board 10 is pressed and affixed to the bottom of the gasket, para 0038 and fig. 6); 
	The modified Wiener does not specifically disclose attaching a second insole to a bottom of said first upper product to form a second upper product. However, attention is directed to Patterson teaching an analogous article of footwear (abstract of Patterson). Patterson also teaches cushioning elements 40 are attaching to a bottom of footbed 12 by adhesives (col. 3, lines 41-49). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Wiener would be modified to comprise the method step of attaching a second insole to a bottom of said first upper product for purposes of providing the wearer improved cushioning characteristics at specific locations beneath the wearer’s foot, as taught by Patterson (col. 2, lines 18-24 of Patterson).
	The modified Wiener continues to teach: attaching the remainder of said first outsole product to a bottom of said second upper product (convention steps can then be performed to attached suitable outer sole material to the bottom surface of the footwear by convention means, paras 0039-0040, fig. 6).

For claim 16, the modified Wiener teaches the method for making a shoe according to claim 15, wherein sewing creates at least one seam, and wherein said at least one seam is further sealed using the materials selected from the group consisting of water-resistant tape, non-water- resistant tape, water-resistant glue, non-water-resistant glue, water-resistant primer, non-water-resistant primer, and combinations thereof (paras 0030-0032, 0034, 0036, and 0040).  

	For claim 18, the modified Wiener teaches the method for making a shoe according to claim 15, wherein said step of sealing an outsole comprises placing sealing tape around a perimeter of said outsole (see discussion for claim 15 above). 

	For claim 19, the modified Wiener teaches the method for making a shoe according to claim 15, wherein said step of attaching the remainder of said first outsole product to a bottom of said second upper product comprises the steps of: applying glue to the areas selected from the group consisting of a bottom of said second insole, a top of said outsole, and combinations thereof; pressing said second upper product and said first outsole product together; sewing together said second upper product and said first outsole product (see discussion for claim 15 above). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wiener in view of Chen, Patterson, and in further view of US 2014/0283411 A1 to Nabernik (hereinafter “Nabernik”). 
	For claim 17, the modified Wiener does not specifically disclose the method for making a shoe according to claim 15, wherein at least a part of said sewing is completed using zig-zag stitching.  
	However, attention is directed to Nabernik teaching an analogous article of footwear (abstract of Nabernik). Nabernik also teaches zig-zag stitched are routinely used to combining liners and sole portions (paras 0034, 0041, and 0044). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Wiener would be modified to comprise the method step of wherein at least a part of said sewing is completed using zig-zag stitching, as taught by Nabernik, for purposes of securely joining circumferential portions of the footwear components.   

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wiener in view of Chen, Patterson, and in further view of US 2010/0319221 A1 to McClaskie (hereinafter “McClaskie”). 
	For claim 20, the modified Wiener does not disclose he method for making a shoe according to claim 19, wherein said step of sewing together said second upper product and said first outsole product is completed using opanka style stitching and water-resistant thread.
	However, attention is directed to McClaskie teaching a method for making a shoe (abstract of McClaskie). McClaskie teaches sole and upper assembly accomplished by opanka stitching methods (paras 0005). McClaskie also teaches said stitching material comprises synthetic filaments or plastics (para 0037), both of which are water resistant. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Wiener would be further modified wherein said step of sewing together said second upper product and said first outsole product is completed using opanka style stitching and water-resistant thread, as taught by McClaskie, for purposes of providing an enhanced bond between several layers of the footwear components and to mitigate moisture permeation into the footwear. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHARON M PRANGE/Primary Examiner, Art Unit 3732